Exhibit 10.2
AMENDMENT NUMBER 1
TO THE
WILLBROS GROUP, INC.
AMENDED AND RESTATED
MANAGEMENT INCENTIVE COMPENSATION PROGRAM
1. Introduction. On March 1, 2007, the Compensation Committee (the “Panama
Committee”) of the Board of Directors of Willbros Group, Inc., a Republic of
Panama corporation (the “Panama Corporation”), approved the Willbros Group, Inc.
Management Incentive Compensation Program (the “MICP”). The Panama Committee
amended and restated the MICP on January 15, 2008, and on February 26, 2008 (the
“Amended and Restated MICP”). On March 3, 2009, the Panama Corporation merged
with a subsidiary of Willbros Group, Inc., a Delaware corporation (the
“Corporation”), and the Corporation hereby reaffirms its assumption of all of
the rights, duties, and obligations of the Panama Corporation under the Amended
and Restated MICP. The Compensation Committee (the “Committee”) of the Board of
Directors of the Corporation has assumed responsibility for the administration
of the Amended and Restated MICP. The Amended and Restated MICP provides for
Awards to be made to Participants based upon their achievements against
Performance Metrics set by the Committee prior to, or as soon as practicable
after, the beginning of each Program Year. Terms used in this Amendment to the
Amended and Restated MICP and not defined herein shall have the meanings
ascribed to such terms in the Amended and Restated MICP.
2. Purpose. The Committee wishes to amplify the descriptions of certain of the
Performance Metrics.
3. Amendments.

  (a)  
The following definition under “Performance Metrics” in Section 2 (Definitions)
is amended to read in its entirety as follows:

“Safety—a balanced combination of factors for the Group and/or the specific
business unit within the Group including (i) either a prescribed absolute Total
Recordable Case Rate (“TRCR”) or a prescribed percentage reduction in the TRCR
for the Program Year versus the immediately prior Program Year, (ii) the formal
assessment of HSE management system implementation and corrective action
planning, (iii) the enhancement of safety culture measured through the
completion of a safety culture survey, development and adoption of a safety
culture enhancement plan and the completion of plan requirements by the end of
the Program Year, (iv) the design and implementation of a key business unit
specific safety risk reduction program, and (v) degree of conformance to the
Willbros Corporate Incident Management Performance Standard.”

  (b)  
The following new definition shall be inserted in its alphabetically appropriate
place under “Performance Metrics” in Section 2 (Definitions):

“Personal Performance Goals—The achievement of objectively measurable personal
performance goals, including earnings, cash flow, customer satisfaction,
revenues, financial return ratios, expense reduction results, market performance
and compliance with laws, regulations and policies, established by the Committee
for a particular Participant.”

 





--------------------------------------------------------------------------------



 



  (c)  
The first two sentences of Section 5 (Timing of Award Payments) are revised to
read in their entirety as follows:

“After the year-end financial statements or other appropriate measurements have
been finalized for a Program Year, the Awards generated, if any, will be
determined and approved by the Committee and certified in writing in minutes of
the Committee reflecting such approval. After approval and certification by the
Committee, Awards for such Program Year will be paid to Participants no later
than two and one-half months following the end of such Program Year.”

  (d)  
The first sentence of the first paragraph of Section 6 (Award Determination) is
revised to read in its entirety as follows:

“The Awards for each Program Year shall be calculated, in the case of Group or a
Participant’s Performance Metrics, based on the Group’s or the Participant’s
actual performance as compared to threshold, target and maximum Performance
Metric Hurdle levels for the Performance Metrics determined for a Group or a
Participant for that Program Year by the Committee.”
4. No Change. Except as specifically set forth herein, this Amendment does not
change the terms of the Amended and Restated MICP.

  5.  
Effective Date. This Amendment shall take effect and be adopted as of January 1,
2010.

Executed as of March 23, 2010.

                      WILLBROS GROUP, INC. ATTEST:        
 
           
/s/ Lori Pinder
      By:   /s/ Robert R. Harl
 
           
Lori Pinder
          Robert R. Harl
Deputy Corporate Secretary
          President and Chief Executive Officer

Approved by the Compensation Committee as of March 23, 2010.

 

2